Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147291                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147291
                                                                    COA: 309303
                                                                    Berrien CC: 2011-002807-FH
  MELODY TYNETTE JONES,
           Defendant-Appellant.

  _________________________________________/

         By order of May 27, 2014, the application for leave to appeal the April 25, 2013
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Cunningham (Docket No. 147437). On order of the Court, the case having been decided
  on June 18, 2014, 496 Mich. 145 (2014), the application is again considered and, pursuant
  to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE that part of the
  Court of Appeals opinion regarding the Berrien Circuit Court’s assessment of court costs,
  and we REMAND this case to the Court of Appeals for reconsideration of that issue. On
  remand, the Court of Appeals shall hold this case in abeyance pending its decision in
  People v Konopka (Court of Appeals Docket No. 319913). After Konopka is decided, the
  Court of Appeals shall reconsider the defendant’s issue in light of People v Cunningham,
  496 Mich. 145 (2014), and Konopka. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining question presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2014
           d1020
                                                                               Clerk